Appeal from a judgment of the County Court, Kings County, convicting appellant of forgery in the second degree and grand larceny in the first degree and sentencing her to serve an indeterminate term in the *643New York City Penitentiary. Execution of the sentence was suspended, and appellant was placed on probation. Judgment reversed on the law and the facts and a new trial ordered. It is our opinion that the expressions of the views of the court as to the evidence and the recalling of appellant to the stand to interrogate her on matters, theretofore left untouched, deprived appellant of her constitutional right to a fair and impartial trial and that the interests of justice require a new trial. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.